DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 5/6/2020.  These drawings are accepted for examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Casas (US 10,194,131, Citations from 2018/0262743).

Regarding claims 1, 14, and 18, Casas discloses and teaches a method for spinal imaging and treatment planning including acquisition of an initial pre-operative image (Abs, 0005, 0072, 0077, 0089), transmission of data points from the imaging to a computer database and performing treatment planning, determining a pathway and updating the pathway during surgery including the acquisition of additional images (0100, 0113, 0163-0177 planning), and the display of updated images with the pathway overlaid on the images themselves including both data point information and the imaging data on the display (0075, 0090, 0113, 0161-0169). 

Regarding claims 2-5, 15-16, and 19, Casas discloses and teaches the transmission of data points of the pre-operative images to determine a treatment plan (0180-0185, 0161-0177 (planning, cited above), the generation of data points from multiple images, and utilizing intraoperative CT scans to update imaging data (acquire images, 0191-0195, 0149, 0175-0177).
Regarding claims 6-10, the display of Casas includes overlaid surgical pathway planning information onto the display, the inclusion of heads up display or headset display, and the use of a handheld device for display (0157-0160, 0179, Claim 7).

Regarding claims 11-13, 17, and 20, Casas discloses and teaches the configuration whereby segmentation of or reconstruction of vertebral tissue is included in the treatment plan (0096, 0166), and the inclusion of indicia on the holographic overlay to indicate particular anatomical zones/parts/locations (0030, 0057, 0075, 0090-0095, 0144, 0161)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Tohmeh et al (US 2015/0100091, Deitz et al (US 2016/0028998), Liu et al (US 2020/0178937), Schmidt et al (US 2020/00261156), and Scholl (US 2016/0242857) all of which include augmented reality path planning and treatment updates for spinal surgical settings with CT images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793